Citation Nr: 1031845	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-29 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to January 
1974. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In this case, the Veteran asserts that in-service experiences 
caused PTSD.  The VA treatment records show that the Veteran has 
a current diagnosis of PTSD.  Some VA treatment records associate 
the PTSD with service and some note childhood trauma as a basis 
for the diagnosis.  

Although the DD Form 214 does not show foreign service, the 
personnel records show that the Veteran had a temporary duty 
assignment in Guam.  While in Guam, the Veteran asserts that he 
was involved in covert operations that caused him to enter 
Cambodia near the borders of Laos and Vietnam.  The service 
records show that the Veteran was part of the 22nd SPS K-9.  The 
Board notes that the Veteran indicated that he was in the SOG 
(Studies and Observation Group).  The Veteran received the 
National Defense Service Medal and the Small Arms Expert 
Marksmanship Ribbon.  

The service treatment records show that the Veteran was shot in 
the left hand by a sniper in January or February 1973.  The 
personnel file also indicated that the Veteran began having 
behavioral problems in early 1973.  The Veteran had complaints of 
anxiety and nervousness in May 1973.  He was afforded a mental 
health evaluation in September 1973.  The Veteran was diagnosed 
with situational adjustment reaction manifested by depression and 
anxiety and immature personality disorder with passive/aggressive 
features.  The Veteran was ultimately discharged due to the 
personality disorder.  

During the course of this appeal, the Veteran has asserted that 
various members of his unit were killed in 1972 and 1973.  He 
specifically provided first names and approximate dates in the 
PTSD Questionnaire submitted in January 2005.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a disability; 
(2) establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service.  The third element could be satisfied by 
competent evidence showing post-service treatment for a condition 
or other possible association with military service.  38 C.F.R. § 
3.159(c)(4).  The threshold for establishing the third element is 
low for there need only be evidence that "indicates" that there 
"may" be a nexus between the current disability and military 
service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is warranted.  
The Veteran has a current diagnosis of PTSD.  A May 2005 VA 
Mental Health Intake specified the Veteran's symptoms and 
considered the Veteran's military history.  The Board finds that 
this intake satisfies the threshold set forth in McLendon.  As 
such, additional development should be attempted to verify the 
Veteran's stressors and determine if PTSD was caused by or 
aggravated by service.  

Additionally, attempts should be made to obtain the unit 
histories regarding the Veteran's assigned unit from the U.S. 
Army Joint Services Records Research Center (JSRRC).  In this 
regard, the Board observes that a Veteran need not substantiate 
his actual presence during the stressor event; the fact that the 
Veteran was assigned to and stationed with a unit that was 
present while such an event occurred strongly suggests that he 
was, in fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 
307 (1997).

Further, the Veteran was given notice as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) in conjunction with the July 
2006 Statement of the Case, after the initial adjudication of 
this issue.  As such, issuance of a VCAA notice followed by 
readjudication of the claim is necessary to cure the timing 
error.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In light of the above discussion, the Board has concluded that 
additional development of the record is necessary.  Accordingly, 
the case is REMANDED for the following action:

1.	The RO should provide the Veteran with an 
appropriate notice of the VCAA, VA's duties 
thereunder, and the delegation of 
responsibility between VA and the Veteran in 
procuring the evidence relevant to his claim, 
including which portion of the information 
and evidence is to be provided by the Veteran 
and which portion VA will attempt to obtain 
on behalf of the Veteran as required by 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2009).  The notice should 
also address the elements of a service 
connection claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran should be afforded 
the appropriate period of time for response 
to all written notice and development as 
required by VA law.

2.	The RO should seek verification of the 
Veteran's claimed in-service stressors from 
JSRRC.  The RO should request copies of the 
Veteran's unit histories while assigned to 
the 22nd SPS K-9, particularly for a three-
month period from August 1972 to October 1972 
and in March 1973 to determine if members of 
his unit were killed in accordance with the 
Veteran's assertions.  

3.	Then, the Veteran should be scheduled for 
a VA examination with the appropriate medical 
specialist to determine the etiology of his 
PTSD.  The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that such a 
review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The examiner should state whether PTSD 
preexisted service and/or is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to or aggravated by active service.  If the 
examiner concludes that there is a 
probability of 50 percent or greater that 
PTSD is etiologically related to service, 
he/she should specifically identify the 
stressor(s) upon which the diagnosis is 
based.  Any opinion expressed should be 
accompanied by supporting rationale.  

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

5.  The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE.
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


